        Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


GIGI KAI ZI CHAN,

         Plaintiff,

v.

WELLINGTON MANAGEMENT                                  Civ. Action No. 19-cv-11605-WGY
COMPANY LLP AND CHARLES
ARGYLE

         Defendants.



 NON-PARTY WITNESS MINA KOIDE’S MOTION FOR RECONSIDERATION OF
THE COURT’S SEPTEMBER 16, 2021 ORDER DENYING HER MOTION TO QUASH
TRIAL SUBPOENA AND/OR FOR PROTECTIVE ORDER AND MEMORANDUM OF
                    LAW IN SUPPORT THEREOF

       Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, Non-Party Witness Mina

Koide respectfully moves this Court to reconsider its September 16, 2021 Order denying her

Motion to Quash Trial Subpoena served on her by the Plaintiff, Gigi Kai Zi Chan. As grounds

therefore, Ms. Koide respectfully states that in his Opposition, counsel for Ms. Chan

dramatically expanded the scope of the potential testimony he intends to elicit from Ms. Koide,

revealing the likelihood that trial counsel’s law partner disclosed to trial counsel information Ms.

Koide disclosed to the law partner in an attorney-client privileged communication during a paid

consultation in violation of the rules of professional ethics, and causing immeasurable harm and

an even greater burden on Ms. Koide should she be forced to testify.

       For the reasons set forth in detail below, Ms. Koide respectfully requests that this Court

reconsider its order and quash Ms. Chan’s Subpoena. In the alternative, should the Court decline

to protect Ms. Koide by quashing the trial subpoena, then pursuant to Rule 26(c)(1)(D) of the
        Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 2 of 10




Federal Rules of Civil Procedure, Ms. Koide urges the Court to enter a protective order barring

examination by counsel into matters protected by the attorney-client privilege and/or work

product doctrine and permitting undersigned counsel to defend Ms. Koide during her testimony

to protect her from improper questioning not only by trial counsel for plaintiff, but also trial

counsel for defendants – the very same counsel defending defendants in litigation by Ms. Koide

against the same defendants. In these circumstances, depriving Ms. Koide of counsel during her

trial testimony would be akin to the Court preventing undersigned counsel from defending Ms.

Koide at her deposition, an inconceivable and untenable deprivation of her right to counsel.

                                       BACKGROUND

       As the Court is aware, on August 11, 2021, Ms. Chan served on Ms. Koide a Subpoena to

testify at trial (the “Subpoena”). On August 25, 2021, Ms. Koide moved to quash that Subpoena,

as the alleged testimony that Ms. Chan’s attorney claimed he intended to illicit from Ms. Koide –

a “timeline” of alleged disparate treatment that Ms. Chan suffered following Ms. Koide’s filing

of a Charge of Discrimination – is not relevant to Ms. Chan’s claims and places an undue burden

on her given that “timeline” of events may be introduced through her Charge and Superior Court

Complaint. (See Dkt. No. 82.) On September 15, 2021, Ms. Chan responded with her opposition,

expanding the scope of her proposed areas of questioning upon Ms. Koide to: “(1) the treatment

she experienced at Wellington, (2) the complaints she made to Wellington and the MCAD about

that treatment, and (3) the actions that Wellington took in response to her complaints.” (Dkt. No.

85.) The following day, September 16, 2021, and before Ms. Koide had the opportunity to

respond to the additional areas of proposed examination, the Court entered an electronic order

denying Ms. Koide’s motion to quash. (Dkt. No. 88.)




                                                2
         Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 3 of 10




                                       LEGAL STANDARD

        Under Fed. R. Civ. P. 59(e), a party may direct the district court’s attention to newly

discovered material evidence or a manifest error of law or fact enabling the court to correct its

own errors. Aybar v. Crispin-Reyes, 118 F.3d 10, 15 (1st Cir. 1997). A court may grant a

motion for reconsideration “where the movant shows … newly discovered evidence.” Kansky v.

Coca-Cola Bottling Co. of New England, 492 F.3d 54, 60 (1st Cir. 2007). Such an interlocutory

relief may be granted as justice requires: “When faced with a motion for reconsideration, district

courts should apply an interests-of-justice test.” U.S. v. Siciliano, 578 F.3d 61, 72 (1st Cir.

2009), citing Greene v. Union Mutual Life Ins. Co. of America, 764 F.2d 19, 22 (1st Cir. 1985).

Cf. Douglas v. York County, 360 F.3d 286, 289 (1st Cir. 2004) (holding that the district court

abused its discretion in denying a motion for reconsideration where a party submitted new

evidence in the form of affidavits in response to the district court’s reframing of an issue at

hearing).

                                            ARGUMENT

        While Ms. Koide maintains that her testimony on the limited issue of the supposed

“timeline” of treatment suffered by Ms. Chan is not relevant and places an undue burden on her,1

the now largely expanded scope of her testimony raises a number of additional issues. First, and

unfortunately, the expanded scope of Ms. Koide’s testimony gives rise to serious concerns

regarding the conduct of Ms. Chan’s counsel and the law firm Hartley Michon Robb Hannon

LLP. Second, the expanded scope of Ms. Koide’s potential testimony illustrates the irrelevance


1
  Ms. Chan’s Opposition completely fails even to address that “[c]oncern for the unwanted burden thrust
upon nonparties is a factor entitled to special weight in evaluating the balance of competing [discovery]
needs.” See Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st Cir. 1998). Given that Ms. Koide is
not a party to this matter, she is entitled to special weight when assessing the burden imposed by her
testimony.



                                                   3
           Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 4 of 10




of Ms. Koide’s experience to Ms. Chan’s prosecution of her claims and that it will serve only to

confuse the jury.    Finally, the expanded scope also illustrates how Ms. Koide will suffer

substantial prejudice if she is forced to testify in this case, particularly if she is deprived of

counsel.

A.     The Expanded Scope Of The Testimony That Attorney Hannon Intends To Elicit
       From Ms. Koide Gives Rise To Grave Concerns About Counsel’s Disclosure Of
       Client Confidences

        As described above, although counsel for Ms. Chan represented to undersigned counsel

that Ms. Koide’s testimony would be limited to an alleged “timeline” of disparate treatment, in

the Opposition, counsel for Ms. Chan has expanded the scope of Ms. Koide’s proposed

testimony to now include: “(1) the treatment she experienced at Wellington, (2) the complaints

she made to Wellington and the MCAD about that treatment, and (3) the actions that Wellington

took in response to her complaints.” This is a massive expansion of Ms. Koide’s potential

testimony, as it now includes her entire experience at Wellington, which is the very subject of

her own claims against Wellington and in which Wellington is represented by the same attorneys

as in the instant matter. Based on this expansion, Ms. Koide has grave concerns that her

confidential information was improperly shared with counsel for Ms. Chan in violation of the

Rules of Professional Conduct.

       In contemplating litigation against Wellington, Ms. Koide consulted with Attorney

Katherine Michon, Mr. Hannon’s law partner, and thereby formed an attorney-client relationship

with her. See Affidavit of Mina Koide, attached hereto at Exhibit A. Given that attorney-client

relationship, Ms. Michon was required to keep any information Ms. Koide shared with her

confidential. See Rule 1.6 of the Massachusetts Rules of Professional Conduct, “A lawyer shall

not reveal confidential information relating to the representation of a client unless the client gives




                                                  4
         Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 5 of 10




informed consent.”     Ms. Koide did not give Ms. Michon consent to disclose confidential

information. See Letter from Ms. Koide, attached hereto at Exhibit B.

        Given the wide scope of Mr. Hannon’s now expanded questioning, Ms. Koide has grave

concerns that Ms. Michon disclosed confidential and privileged communications to Mr. Hannon

and/or gave to Mr. Hannon advice based on knowledge she obtained from privileged

communication with Ms. Koide. As Mr. Hannon did not seek to depose Ms. Koide at any point

during discovery or even to speak with her (through counsel) at any time prior to this Court’s

statements at the summary judgment hearing in this matter that Ms. Chan’s case was “extremely

thin” and “weak” (see Dkt. No. 78), Ms. Koide has reasonably concluded that

privileged/confidential information about her own claims was shared with Mr. Hannon as part of

a last minute effort to bolster Ms. Chan’s claims. Counsel cannot reveal client confidences and

certainly cannot be permitted to use confidential/privileged information in this manner. Ms.

Koide respectfully reiterates her request that the Subpoena be quashed in its entirety.

B.      The Expanded Scope Of Ms. Koide’s Testimony, To Include Her Entire Experience
        At Wellington, Is Not Relevant And Is Sought To Be Introduced Merely To Confuse
        Ms. Chan’s Experience With Ms. Koide’s

        As stated above, Ms. Koide maintains that even the limited testimony Mr. Hannon

represented to undersigned counsel that he would be eliciting is utterly irrelevant to Ms. Chan’s

claims. Ms. Koide’s entire time at Wellington, when her experience greatly and materially

differed from Ms. Chan’s experience, is not only irrelevant but completely unnecessary and

prejudicial.

        “[T]he proponent of the evidence must show that the individuals with whom [she] seeks

to be compared have ‘engaged in the same conduct without such differentiating or mitigating

circumstances that would distinguish their conduct or the employer's treatment of them for it.’”




                                                 5
         Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 6 of 10




Perkins v. Brigham & Women's Hosp., 78 F.3d 747, 751 (1st Cir. 1996) quoting Mitchell v.

Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992).2 As detailed in Ms. Koide’s prior motion, she

did not work with Ms. Chan in any way. 3 Furthermore, Ms. Koide’s submission of her own

discrimination complaint stands in stark contrast to Ms. Chan’s “complaints.” On January 22,

2016, Ms. Koide submitted to Wellington a seven-page written discrimination complaint,

explicitly laying out that disparate treatment that she was suffering in the terms and conditions of

her employment. See Ms. Koide’s Superior Court Complaint, at Dkt. No. 85-1. Wellington

reacted with two simultaneous (deficient) investigations of the complaint and then terminated

Ms. Koide without warning two months later, upon completion of those “investigations.” Id.

        Ms. Chan, however, alleged that she made only vague, oral statements that at best

obliquely reference protected categories. See Ms. Chan’s Interrogatory Response #7, Dkt. No.

85-3. Ms. Chan’s alleged statements also focus on disrespect and people talking down to her; an

entirely separate basis from Ms. Koide who explicitly submitted a written complaint about

disparate treatment in the terms and conditions of her employment.                 Ms. Chan’s alleged

complaints were also made largely to Wellington personnel whom Ms. Koide did not know or

interact with, i.e., Ray Helfer or Greg Mattiko. Ms. Chan’s alleged complaints thus bear no

resemblance to Ms. Koide’s complaint.




2
  Ms. Koide notes, moreover, that Ms. Chan’s Opposition completely fails even to address that “[c]
oncern for the unwanted burden thrust upon nonparties is a factor entitled to special weight in evaluating
the balance of competing [discovery] needs.” See Cusumano v. Microsoft Corp., 162 F.3d 708, 717 (1st
Cir. 1998). Given that Ms. Koide is not a party to this matter, she is entitled to special weight when
assessing the burden imposed by her testimony. As testimony on the entirety of Ms. Koide’s experience
at Wellington is unrelated to Ms. Chan’s claims, the Subpoena should be quashed.
3
  Ms. Koide was a Portfolio Manager; Ms. Chan was not. They worked in different countries. And they
targeted completely different markets. Ms. Chan was also not terminated until September 12, 2017, over
a year after Ms. Koide’s summary termination in March 2016. Ms. Koide was therefore not at Wellington
for over a year before Ms. Chan’s termination and thus has no information relevant to that issue.


                                                    6
        Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 7 of 10




       Ms. Chan’s intended use of Ms. Koide’s testimony at trial therefore appears to be an

attempt to confuse Ms. Koide’s legitimate protected activity with her own limited (at best)

allegations of disrespectful treatment. Citing L'Etoile v. New Eng. Finish Sys., Inc., 575 F. Supp.

2d 331, 335 (D.N.H. 2008), Ms. Chan claims in her Opposition that Ms. Koide’s expanded

testimony here is relevant to her own claims. The Supreme Court has held that comparator

evidence “is neither per se admissible nor per se inadmissible,” however. See Sprint/United Mgt.

Co. v. Mendelsohn, 552 U.S. 379, 381 (2008). Courts must apply Rule 403 of the Federal Rules

of Evidence to balance the probative value of any evidence with its prejudicial value. Id. at 388;

see also F.R.E. 403 (“[t]he court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following:            unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.”). By stating that Ms. Koide’s testimony is “critical . . . for the jury to

evaluate Defendants’ state of mind” in her Opposition, it is apparent that Ms. Chan’s aim is to

present to her jury Ms. Koide’s complaints in which there is clear written evidence of protected

activities, in order to create a false impression in violation of F.R.E 403, that Ms. Chan was also

engaging in protected activities. Indeed, rather than resembling Ms. Koide’s situation, Ms.

Chan’s situation resembles that of Minerva Butler and John Keogh, two comparators referred to

by Ms. Koide in ¶¶ 66-67 of her Superior Court complaint (Exhibit A of Plaintiff’s Opposition to

Ms. Koide’s Motion to Quash) for the lenient treatment they received compared to Ms. Koide.

Ms. Koide was terminated without any warning and without any opportunity to correct any

alleged deficiencies. By comparison, Ms. Butler, Ms. Keogh, and Ms. Chan received explicit

written warnings about their deficient conduct, and Ms. Butler, Mr. Keogh, and Ms. Chan were




                                                7
         Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 8 of 10




all given ample opportunities to correct their deficiencies. Accordingly, on this basis as well Ms.

Koide’s expanded testimony must be excluded.

C.      Ms. Koide Will Suffer Substantial Prejudice If She Is Forced To Testify In This
        Case And Will Be Impermissibly Deprived Of Her Right To Be Represented By
        Counsel Absent A Protective Order

        Finally, should the Court decline to grant Ms. Koide’s Motion to Quash, Ms. Koide urges

the Court to enter a protective order barring questioning into matters protected by the attorney-

client privilege and permitting her to be represented by counsel during her trial testimony. Under

Fed. R. Civ. P. 45(d)(3)(A)(iii), a court must modify a subpoena if it “requires disclosure of

privileged or other protected matter,” and even with regard to discovery, under Fed. R. Civ. P.

26(c)(1)(D), a party may, for good cause, seek a protective order from the Court “forbidding

inquiry into certain matters, or limiting the scope of disclosure or discovery to certain matters.”

Further, “Rule 26(c) is highly flexible, having been designed to accommodate all relevant

interests as they arise. . . . The ‘good cause’ standard in the Rule is a flexible one that requires an

individualized balancing of the many interests that may be present in a particular case.” Gill v.

Gulfstream Park Racing Ass'n, 399 F.3d 391, 402 (1st Cir. 2005).

        As stated in Ms. Koide’s original Motion, Ms. Koide’s preparation of her MCAD Charge

and Complaint are plainly protected by the work-product doctrine and attorney-client privilege

respectively. 4 On this basis alone, a protective order to safeguard Ms. Koide’s attorney-client

communications is warranted, particularly in light of the now expanded scope of Ms. Koide’s

potential testimony.     In addition and as also stated above, the same attorneys represent

Wellington in the instant matter as in Ms. Koide’s case in the Suffolk Superior Court. If Ms.

Koide is forced to testify, she will be subject to cross-examination, now on the entirety of her

4
  The attorney-client privilege is the oldest of the privileges for confidential communications known to
the common law. Upjohn Co. v. United States, 449 US 383, 389 (1981), citing 8 J. Wigmore, Evidence §
2290 (McNaughton rev.1961).


                                                   8
        Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 9 of 10




experience at Wellington (which again is not relevant to Ms. Chan’s claims) without being

represented by counsel. Ms. Koide, who is not an attorney, would therefore be required to assert

privilege in the appropriate circumstances without counsel present. This functionally provides

Wellington with an end-run around Ms. Koide’s right to an attorney regarding testimony

covering the entirety of Ms. Koide’s own claims.         Thus, if the Court does not quash the

Subpoena, Ms. Koide urges the Court to enter a protective order, barring questioning into the

preparation of her several complaints, her communications with counsel, and/or her legal

strategy in her case and permitting undersigned counsel to defend Ms. Koide during her

testimony to protect her from improper questioning.

                                         CONCLUSION

       In light of the now greatly expanded scope of Mr. Hannon’s questioning of Ms. Koide,

which she only became aware of when Mr. Hannon filed the Opposition to her Motion to Quash,

Ms. Koide respectfully requests that the Court reconsider and grant her Motion to Quash. As it

can be more than reasonably inferred that Mr. Hannon had inappropriate access to Ms. Koide’s

confidential consultation with his Partner, and Ms. Koide’s expanded testimony is not relevant

and would only serve to confuse the jury, the interests of justice strongly militate in favor of

quashing the Subpoena in its entirety. In addition, given Ms. Koide’s own litigation against

Wellington, in which Wellington is represented by the very same counsel as in this matter,

subjecting her to cross examination without her attorney would be highly prejudicial. Thus, to

the extent the Court denies Ms. Koide’s Motion to Quash, she urges, in the alternative, that the

Court enter a protective order for Ms. Koide’s testimony at trial as set forth above.




                                                 9
        Case 1:19-cv-11605-WGY Document 90 Filed 09/21/21 Page 10 of 10




                                                     Respectfully Submitted,
                                                     Mina Koide

                                                     By her attorneys,


                                                     /s/ Patricia A. Washienko
                                                     Patricia A. Washienko, BBO# 641615
                                                     pwashienko@fwlawboston.com
                                                     Brendan T. Sweeney, BBO# 703992
                                                     bsweeney@fwlawboston.com
                                                     FREIBERGER & WASHIENKO, LLC
                                                     211 Congress St., STE 720
                                                     Boston, MA 02110
                                                     p: 617.723.0008 f: 617.723.0009


Dated: September 21, 2021



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1 / 37.1

I hereby certify that I attempted to resolve this discovery issue by telephone conference with
counsel, Mr. Patrick Hannon on September 21, 2021. I was unable resolve this matter with Mr.
Hannon as to the issues set forth above.

                                      /s/ Patricia A. Washienko
                                      Patricia A. Washienko, Esq.




                                 CERTIFICATE OF SERVICE

I hereby certify that on September 21, 2021, this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing.

                                      /s/ Patricia A. Washienko
                                      Patricia A. Washienko, Esq.




                                                10
